Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 17/048969 filed 08/01/2022.     
Claims 1-7, 10-12 & 15-16, & 19-20 have been examined and fully considered.
Claims 19-20 have been newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1-7, 10-12 & 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by BACHUR in US 20060160171 in view of HOOD in US 20110050431.
	With respect to Claims 1, 5-6 & 10, 15, & 19-20, BACHUR et al. teach of a device/system for measuring changes in the dielectric constant of a specimen caused by a metabolic processes of microbes(abstract), and to check for contamination(paragraph 0001, 0003). More specifically, BACHUR et al. teach of a dish comprising a plate to hold food(0020, 0037, 0040). More specifically, BACHUR et al. teach of the claimed “dish” being a vessel or bottle such as shown in Figure 1 and further teach of and electrode sensor circuit being wrapped around the vessel or bottle such that the electrode/circuit surface area is in physical proximity to the sample(continuously wrapped around) (Figure 2B ,paragraph 0021). BACHUR et al. further teach of connection to a digital multimeter device and signal generator(combined power source)(paragraph 0023). As broadly claimed- the structures taught by BACHUR can be considered through broadest reasonable interpretation as being a dish/plate to hold food or a “package,” however if this is not clear, HOOD et al. is used to remedy this.
HOOD et al. teach of beverage containers that can be considered plates to hold food (which by broadest reasonable interpretation can also be considered, “a package for shipping an object,” and envelope to hold and object and a box to contain an object) include: a vessel body configured to hold a beverage; and at least one sensor associated with the vessel body, the at least one sensor including a sensor configured to detect one or more substance in a fluid. Systems include: at least one beverage container including at least one sensor configured to detect one or more substance in fluid; and at least one external device including at least one port configured for communication with the at least one sensor(abstract). HOOD et al. further specify that the sensor is electronic (paragraphs 0024, 0025, & 0055)(see Figure , 110), and that the sensor can signal contamination with communication with a computing device(paragraph 0123, 0083, 0071, 0066, 0065, 0052, 0043). HOOD et al. further teach of that the container can be a dish may be configured as a dish for drinking for domesticated dogs or cats (paragraph 0030)- these plates can hold food or water or that the container can be a carton, mug, or thermos(all known to be capable of and commonly used to hold food)(paragraph 0028-0030)- or almost anything else. HOOD et al. further teach that the containers can envelope the beverage (paragraph 0077). The “for shipping,” “to hold food” is intended use and is not limiting in the claimed device. It would have been obvious to one or ordinary skill in the art to use the teachings of HOOD and apply it to the device of BACHUR due to the need in the art for better/easier detection mechanisms of a users physiological state( Hood, paragraphs 0040-0041).
	With respect to Claim 2 & 11, et al. teach of the sensor showing color change (paragraph 0098).
	With respect to Claims 3 & 12, BACHUR et al. teach of the container being glass (paragraph 0038).
	With respect to Claims 4 & 7, 16, BACHUR et al. teaches of at least one electronic circuit/circuits meaning there can be multiple discrete circuits(paragraph 0118, Figure 6, 600 &  615, paragraph 0077). This sensor can also be considered “beneath the surface” of the dish.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues about the terms, “plate,” “box,” and “envelope,” with respect to their use in the instant claims, and argues that the HOOD reference does not teach of these things based on the merriam webster definitions. Though the examiner understands these “normal,” definitions, these definitions are not disclosed by applicant and the terms as claimed do not require the structures that applicant argue they do based on “normal” definitions. For instance, with respect to the term “plate,” applicant does not claim that by dish—they might be a flat surface with no walls. Further- with respect to this, as shown above, HOOD does in fact teach of dishes that can be used for cats/dogs- many of these are in plate form.  Further—many plates have walls/sides, and change in size/shape is obvious- see MPEP. In addition, to the term “envelope,” HOOD et al. actually uses this term with respect to the beverage container as shown in the above rejection—therefore confirming that there is more than one definition for envelope.
All claims remain rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190104572 is also considered relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797